In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana
                             _______________________________

                                      06-19-00234-CR
                             _______________________________


                            GABRIEL LOGAN OROCIO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                             On Appeal from the 5th District Court
                                     Cass County, Texas
                                 Trial Court No. 2019F00125




                         Before Morriss, C.J., Stevens and Carter,* JJ.
                        Memorandum Opinion by Chief Justice Morriss


________________________________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                  MEMORANDUM OPINION

        A Cass County jury convicted Gabriel Logan Orocio of aggravated sexual assault of a

child, a first-degree felony. See TEX. PENAL CODE ANN. § 22.021(a)(1). The trial court imposed

the jury’s assessed sentence of twenty-five years’ imprisonment. Orocio appeals.1

        Orocio’s attorney on appeal has filed a brief stating that he has reviewed the record and has

found no genuinely arguable issues that could be raised. The brief sets out the procedural history

of the case and summarizes the evidence elicited during the trial court proceedings. Since counsel

has provided a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced, he has met the requirements of Anders v. California. See Anders v.

California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High

v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion

with this Court seeking to withdraw as counsel in this appeal.

        On March 24, 2020, counsel certified that he mailed to Orocio a copy of the brief, the

motion to withdraw, and a motion for pro se access to the appellate record lacking only Orocio’s

signature. Orocio was informed of his right to review the record and file a pro se response. On

April 14, 2020, Orocio filed his motion for pro se access to the appellate record. On April 20, this

Court granted Orocio’s motion for pro se access to the appellate record, reciting that, on April 16,

2020, counsel mailed a complete paper copy of the appellate record to Orocio. The order set a



1
 In our companion cause numbers 06-19-00235-CR and 06-19-00236-CR, Orocio also appeals from convictions of
aggravated sexual assault of a child and indecency with a child by sexual contact.
                                                    2
June 5, 2020, deadline for Orocio to file a pro se response to his counsel’s Anders brief. On

July 14, 2020, this Court further informed Orocio that the case would be set for submission on the

briefs on August 4, 2020. We received neither a pro se response from Orocio nor a motion

requesting an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.2




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            August 4, 2020
Date Decided:              August 12, 2020

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or file a pro se petition for
discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP.
P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and
(3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P.
68.4.
                                                           3